--------------------------------------------------------------------------------

Exhibit 10.1


EMPLOYMENT AGREEMENT




LMI AEROSPACE, INC., a Missouri corporation (“Corporation”), and Ryan P. Bogan
(“Employee”) hereby agree as follows:


1.           Employment.  The Corporation hereby employs the Employee, and the
Employee accepts employment from the Corporation, upon the terms and conditions
hereinafter set forth.


2.           Term of Employment.


(A)           The initial term of the Employee's employment under this Agreement
shall commence on July 11, 2011 and shall terminate at the close of business on
January 1, 2014; provided, however, that this Agreement shall be automatically
extended for additional terms of one year each unless not later than October 31
of any year beginning in 2013, either party has given written notice to the
other party of its or the Employee’s intention not to extend the term of this
Agreement; and provided, further, that the term of employment may be terminated
upon the earlier occurrence of any of the following events:


(1)           Upon the termination of the business or corporate existence of the
Corporation;


(2)           At the Corporation's option, in the event the Corporation
determines that the Employee is not performing the duties required of him
hereunder to the satisfaction of the Corporation;


(3)           Upon the death of the Employee;


(4)           At the Corporation's option, if the Employee shall suffer a
permanent disability.  (For the purposes of this Agreement, "permanent
disability” means any physical or mental impairment that renders the Employee
unable for a period of six (6) months or more to perform the essential job
functions of his position, even with reasonable accommodation, as determined by
a physician selected by the Corporation.)  The Employee acknowledges and agrees
that the Employee shall voluntarily submit to a medical or psychological
examination for the purpose of determining the Employee’s continued fitness to
perform the essential functions of the Employee’s position whenever requested to
do so by the Corporation.  If the Corporation elects to terminate the employment
relationship on this basis, the Corporation shall notify the Employee or the
Employee’s representative in writing and the termination shall become effective
on the date that such notification is given;


(5)           At the Corporation’s option, upon ten (10) calendar days’ written
notice to the Employee in the event of any breach or default by the Employee of
any of the terms of this Agreement or of any of the Employee’s duties or
obligations hereunder.  In lieu of providing ten (10) calendar days' advance
written notice, the Corporation, at its sole option, may terminate the
Employee's services immediately and pay the Employee an amount that is
equivalent to ten (10) calendar days of Employee’s salary, less any deductions
required by law;

 
 

--------------------------------------------------------------------------------

 

(6)           At the Corporation’s option, without any advance notice, in the
event that the Employee engages in conduct which, in the opinion of the
Corporation, (1) constitutes dishonesty of any kind (including, but not limited
to, any misrepresentation of facts or falsification of records) in the
Employee’s relations, interactions or dealings with the Corporation or its
customers; (2) constitutes a felony; (3) potentially may or will expose the
Corporation to public disrepute or disgrace, or potentially may or will cause
harm to the customer relations, operations or business prospects of the
Corporation; (4) constitutes harassment or discrimination towards any person
associated with the Corporation, whether an employee, agent or customer, based
upon that person's race, color, national origin, sex, age, disability, religion
or other protected status; (5) reflects disruptive or disorderly conduct,
including but not limited to, acts of violence, fighting, intimidation or
threats of violence against any person associated with the Corporation, whether
an employee, agent or customer, or possessing a weapon while on the
Corporation’s premises or while acting on behalf of the Corporation; (6) is
indicative of abusive or illegal drug use while on the Corporation’s premises or
while acting on the Corporation’s behalf; or (7) constitutes a willful violation
of any governmental rules or regulations; or


(7)           At the Employee’s option, after providing the Corporation with at
least thirty (30) calendar days advance written notice of the Employee’s
intention to terminate the employment relationship.


If employment is terminated for any of the reasons set forth in (3) through (7)
of this subsection 2(A), the Employee shall be entitled to receive only the Base
Salary (as that term is hereinafter defined) accrued but unpaid as of the date
of the termination and shall be ineligible to receive any additional
compensation or severance pay.  If, on the other hand, employment is terminated
by the Corporation during the term of this Agreement for any reason other than
those set forth in (3) through (7) of this subsection 2(A), subject to the
conditions set forth in subsections 2(C) and (D) of this Agreement, the
Corporation shall provide severance pay to the Employee in an amount based upon
his combined length of service with the Corporation and D3 Technologies, Inc.
(“D3”).  Specifically, the Corporation shall provide the Employee with six (6)
months of Base Salary if he has less than five (5) combined years of service
with the Corporation and D3 as of the date of his termination and with twelve
(12) months of Base Salary if he has five (5) or more combined years of service
with the Corporation and D3 as of the date of his termination.


(B)           If employment is terminated in conjunction with a change in the
control of the Corporation, the Corporation will provide the Employee with
severance pay under the circumstances specified in (1) and (2) of this
subsection 2(B), and the conditions set forth in 2(C) and (D) of this
Agreement.  For the purposes of this Agreement, a “Change in Control” is defined
as the sale of substantially all of the operating assets of the Corporation, the
acquisition of more than fifty percent (50%) of the stock of the Corporation by
a group of shareholders or an entity which acquires control of the Corporation
(a “Purchaser”), or a merger or consolidation of the Corporation with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) fifty percent (50%) or more of
the total voting power represented by the voting securities of the Corporation
or such surviving entity outstanding immediately after such merger or
consolidation.

 
2

--------------------------------------------------------------------------------

 



(1)           If the Change in Control results in the involuntary termination of
the Employee or results in the Employee electing within nine (9) months from the
date of the Change in Control to terminate the Employee’s employment for Good
Reason (as defined in subsection 2(E)), the Corporation shall provide the
Employee with severance pay in an amount that is equal to two and one-half times
the Employee’s annual Base Salary and shall pay the Employee any reasonably
anticipated Performance Bonus for the fiscal year in which the Employer was
terminated on a prorated basis.


(2)           If the Employee voluntarily terminates the Employee’s employment
without Good Reason (as defined in subsection 2(E)) within ninety (90) days
after the Change in Control, the Corporation shall provide the Employee with six
(6) months of Base Salary if the Employee has less than five (5) combined years
of service with the Corporation and D3 as of the date of the Employee’s
termination and with twelve (12) months of Base Salary if the Employee has five
(5) or more combined years of service with the Corporation and D3 as of the date
of the Employee’s termination.


(C)           The severance pay provided for in subsection 2(A) and 2(B) of this
Agreement shall be paid in equal monthly installments commencing immediately
after the termination.  Notwithstanding the foregoing, if at the time of the
Employee’s termination, the Employee is considered a ‘specified employee’ within
the meaning of Section 409A(a)(2) of the Code, and if any payment that the
Employee becomes entitled to under this Agreement would be considered deferred
compensation subject to Section 409A of the Code, then no such payment shall be
payable prior to the date that is the earlier of (1) six months and one day
after the Employee’s termination, or (2) the Employee’s death, and the initial
payment shall include a catch-up payment covering amounts that would otherwise
have been paid during the six-month period but for application of this
provision.


(D)           Notwithstanding anything to the contrary, (i) the amount of
severance pay provided under this Agreement shall not under any circumstances
exceed the limitations set forth in § 280G of the Code, and (ii) the
Corporation’s obligation to pay the severance pay provided for in this Section 2
shall be conditioned on the Employee’s execution of a written release
satisfactory to the Corporation.


(E)           For the purposes of subsection 2(B), “Good Reason” shall mean the
occurrence of any of the following events: (1) a significant reduction of the
Employee’s duties, authority or responsibilities relative to the Employee’s
duties, authority or responsibilities as in effect immediately prior to such
reduction; (2) the Purchaser requiring the Employee to relocate his primary work
office to a facility or location more than fifty (50) miles from the Employee’s
then-present location (excluding the move to the Company’s corporate
headquarters in St. Charles, Missouri as contemplated by Section 5(B)); or (3)
the Purchaser refusing to offer full time employment to the Employee on terms
comparable to those provided by the Corporation prior to the acquisition.

 
3

--------------------------------------------------------------------------------

 

3.           Compensation.


(A)           During the period from July 11, 2011 to December 31, 2011, the
Corporation shall compensate the Employee for the Employee’s services rendered
hereunder by paying to the Employee an annual salary (the “Base Salary”) of
Three Hundred Fifty Thousand and ‰ Dollars ($350,000.00), less any authorized or
required payroll deductions.  During the period from January 1, 2012 to December
31, 2012, the Employee’s Base Salary shall be Three Hundred Seventy Five
Thousand and ‰ Dollars ($375,000.00), less any authorized or required payroll
deductions.  During the period from January 1, 2013 to December 31, 2013, the
Employee’s Base Salary shall be Four Hundred Thousand and ‰ Dollars
($400,000.00), less any authorized or required payroll deductions.  Thereafter,
as long as this Agreement remains in effect, the annual Base Salary that the
Corporation shall pay to the Employee for the Employee’s services rendered
hereunder will be Four Hundred Thousand and ‰ Dollars ($400,000.00), less any
authorized or required payroll deductions.  Payment of this salary will be made
in accordance with the payroll policies of the Corporation in effect from time
to time.


(B)           For each fiscal year of the Corporation during the term of this
Agreement, provided that the Employee is employed under the terms of this
Agreement as of the first day of the next fiscal year, the Corporation shall pay
the Employee a “Performance Bonus,” in addition to the Employee’s Base Salary,
calculated as follows:


(1)           Five percent (5%) of the Employee’s Base Salary, provided the
Corporation’s Annual Income from Operations for such fiscal year is not less
than sixty percent (60%) of its budgeted Annual Income from Operations; plus


(2)           Five percent (5%) of the Employee’s Base Salary, provided the
Corporation’s Annual Income from Operations for such fiscal year is not less
than one-hundred percent (100%) of its budgeted Annual Income from Operations;
plus


(3)           Two Hundred Thirty One Thousandths percent (0.2310%) of the Annual
Income from Operations, provided the Corporation’s Annual Income from Operations
for such fiscal year is not less than sixty percent (60%) of its budgeted Annual
Income from Operations.  Notwithstanding the foregoing, with respect to fiscal
year 2011, the Employee shall receive 50% of the performance bonus.


For purposes of the calculation of the Performance Bonus, the Corporation’s
“Annual Income from Operations” means its annual income from operations, on a
consolidated basis, for a given fiscal year, as determined by the firm of
independent certified public accountants providing auditing services to the
Corporation, using generally accepted accounting principles, consistently
applied, and calculated without regard to (a) any bonus paid pursuant to
employment contracts, and (b) any income or loss attributable to any other
corporation or entity (including the assets of a corporation or entity that
constitute an operating business) acquired by or merged into the Corporation
subsequent to the effective date of this Agreement.

 
4

--------------------------------------------------------------------------------

 


The Corporation shall pay to the Employee any Performance Bonus due the Employee
hereunder not later than fifteen (15) days after the receipt by the Corporation
of its annual audited financial statements, which the Corporation expects to
receive within ninety (90) days after the end of each fiscal year of the
Corporation.


(C)           Upon the commencement of the Employee’s employment under this
Agreement, the Corporation shall award the Employee restricted stock
(“Restricted Stock Award”) of the Corporation valued as of that date at One
Hundred Thousand and ‰ Dollars ($100,000.00).  Additionally, during the term of
this Agreement, provided that the Employee is employed under the terms of this
Agreement, the Corporation shall make additional Restricted Stock Awards to the
Employee on January 1, 2012 valued as of that date of One Hundred Thousand and ‰
Dollars ($100,000.00) and on January 1, 2013 valued as of that date of One
Hundred Thousand and ‰ Dollars ($100,000.00).  Each Restricted Stock Award will
vest upon the third anniversary date of the award.  Each Restricted Stock Award
will be subject to such additional terms and conditions as provided for in the
LMI Aerospace, Inc. 2005 Long-Term Incentive Plan, which is made part of this
Agreement by reference.


(D)           In addition to the Base Salary, Performance Bonus (if any), and
Restricted Stock Awards, the Employee shall be entitled to receive such other
bonus compensation as the Board of Directors of the Corporation may authorize
from time to time.


(E)           The Corporation retains the right to modify or adjust the manner
in which the Performance Bonus is calculated in the event that the Corporation
either acquires the assets of another entity, or any portion thereof, or sells
its assets, or any portion thereof, to another entity.


(F)           The Employee acknowledges his understanding that notwithstanding
anything to the contrary set forth in this Section 3 or otherwise herein, any
Performance Bonus constituting “incentive based compensation,” for purposes of
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(“Dodd-Frank Act”) or any other compensation paid to the Employee hereunder that
constitutes “incentive based compensation” shall be subject to recoupment
pursuant to Section 954 of the Dodd-Frank Act and the Corporation’s Policy for
Recoupment, a copy of which is attached hereto as Exhibit A, as such policy may
be modified from time to time to comply with Section 954 of the Dodd-Frank Act,
and the rules and regulations promulgated thereunder.


4.           Duties of the Employee.


(A)           The Employee shall serve as Chief Operating Officer of the
Corporation at the Corporation’s headquarters in St. Charles, Missouri or in
such other positions as may be determined by the Board of Directors of the
Corporation, and the Employee shall perform such duties on behalf of the
Corporation and its subsidiaries by such means, at such locations, and in such
manner as may be specified from time to time by the Chief Executive Officer or
Board of Directors of the Corporation.  As the Chief Operating Officer, the
Employee shall be responsible for the coordination and implementation of all
operational policies, objectives and initiatives of the Corporation.

 
5

--------------------------------------------------------------------------------

 

(B)           The Employee agrees to abide by and conform to all rules
established by the Corporation applicable to its employees.


(C)           The Employee acknowledges that he is being employed as a full-time
employee, and the Employee agrees to devote so much of the Employee’s entire
time, attention and energies to the business of the Corporation as is necessary
for the successful operation of the Corporation and shall endeavor at all times
to improve the business of the Corporation.  The Employee shall not accept any
business commitments other than with the Corporation without the advance written
consent of the Corporation’s Chief Executive Officer.


5.           Expenses.


(A)           During the period of the Employee’s employment, except as
otherwise specifically provided in this Agreement, the Corporation will pay
directly, or reimburse the Employee for, all items of reasonable and necessary
business expenses approved in advance by the Corporation if such expenses are
incurred by the Employee in the interest of the business of the
Corporation.  The Corporation shall also reimburse the Employee for automobile
expenses incurred by the Employee in the performance of the Employee’s duties
hereunder.  The amount of such reimbursement shall be in accordance with the
automobile expense reimbursement policy adopted (and as it may be modified from
time to time) by the Corporation’s Board of Directors.  All such expenses paid
by the Employee will be reimbursed by the Corporation upon presentation by the
Employee, from time to time (but not less than quarterly), of an itemized
account of such expenditures in accordance with the Corporation’s policy for
verifying such expenditures.


(B)           To assist the Employee in relocating to the Corporation’s
headquarters in St. Charles, Missouri, it will provide the following as
relocation expenses:


(1)           Moving expenses, including the cost of packing and moving
household goods and automobiles;


(2)           Travel expenses for the Employee and his family to relocate to the
St. Louis, Missouri metropolitan area; and


(3)           Temporary living expenses for up to three (3) months, if required
to arrange for permanent housing.


If any of the payments or benefits in this Section 5(B) (“Total Eligible
Payments”) are subject to any federal, state or local taxes, the Corporation
shall pay to the Employee an additional amount such that the net amount retained
by the Employee after the payment of all taxes shall be equal to the Total
Eligible Payments.

 
6

--------------------------------------------------------------------------------

 

6.           Fringe Benefits.


(A)           The Employee shall be entitled to participate in any health,
accident and life insurance program and other benefits which have been or may be
established by the Corporation for salaried employees of the Corporation.  For
purposes of determining the benefits available to the Employee, his length of
service to the Corporation shall be deemed to include his service with D3.


(B)           The Employee shall be entitled to an annual vacation without loss
of compensation for such period as may be determined by the Board of Directors
of the Corporation.


(C)           The Corporation shall furnish to the Employee during the term of
the Employee’s employment an automobile selected by the Corporation to aid the
Employee in the performance of the Employee’s duties.  Upon agreement of the
Corporation and the Employee, the Corporation may, in lieu of the automobile,
provide the Employee with a Six Thousand Dollar ($6,000.00) annual automobile
allowance.


(D)           The Corporation shall also provide the Employee a laptop computer
and cell phone.


(E)           The Corporation will provide tuition assistance and reimbursement
to the Employee in accordance with Section 6(D) of the Employment and
Educational Leave Agreement previously entered into between the Employee and D3
dated January 1, 2011 (“D3 Employment Agreement”).


7.           Covenants of the Employee.


(A)           During the term of the Employee’s employment with the Corporation
and for all time thereafter, the Employee covenants and agrees that the Employee
will not in any manner directly or indirectly, except as required in the
Employee’s duties to the Corporation, disclose or divulge to any person, entity,
firm or company whatsoever, or use for the Employee’s own benefit or the benefit
of any other person, entity, firm or company, directly or indirectly, any
knowledge, devices, information, trade secrets, techniques, customer lists,
business plans or other data belonging to the Corporation or developed by the
Employee on behalf of the Corporation during the Employee’s employment with the
Corporation, without regard to whether all of the foregoing matters will be
deemed confidential, material or important, the parties hereto stipulating, as
between them, that the same are important, material, confidential and the
property of the Corporation (hereinafter “Confidential Information”), that
disclosure of the same to or use of the same by third parties would greatly
affect the effective and successful conduct of the business of the Corporation
and the goodwill of the Corporation, and that any breach of the terms of this
subsection (A) shall be a material breach of this Agreement.


(B)           During the term of the Employee’s employment with the Corporation
and for a period of one (1) year (the “Covenant Term”) after cessation for
whatever reason of such employment (except as hereinafter provided in subsection
(C) of this Section 7), the Employee covenants and agrees that the Employee will
not in any manner directly or indirectly:

 
7

--------------------------------------------------------------------------------

 


(1)           Solicit, divert, take away or interfere with any of the customers
(or their respective affiliates or successors) of the Corporation;


(2)           Engage directly or indirectly, either personally or as an
employee, partner, associate partner, officer, manager, agent, advisor,
consultant or otherwise, or by means of any corporate or other entity or device,
in any business which is competitive with the business of the Corporation.  For
purposes of this covenant, a business will be deemed competitive if it is
conducted in whole or in part within any geographic area wherein the Corporation
is engaged in marketing its products, and if it involves the design or
manufacture of products for the aerospace industry that are the same or
substantially similar to those designed or manufactured by the Corporation or if
it is in any manner competitive, as of the date of cessation of the Employee’s
employment, with any business then being conducted by the Corporation or as to
which the Corporation has then formulated definitive plans to enter;


(3)           Induce any salesman, distributor, supplier, manufacturer,
representative, agent, jobber or other person transacting business with the
Corporation to terminate their relationship with the Corporation, or to
represent, distribute or sell products in competition with products of the
Corporation; or


(4)           Induce or cause any employee of the Corporation to leave the
employ of the Corporation.


(C)           The parties agree that the Covenant Term provided for in the
preceding subsection (B) shall be:


(1)           Reduced to six (6) months in the event of a Change in Control (as
that term is defined in subsection 2(B) herein); or


(2)           Eliminated if the business currently operated by the Corporation
is terminated and the assets of the Corporation are liquidated.


(D)           All the covenants of the Employee contained in this Section 7
shall be construed as agreements independent of any other provision of this
Agreement, and the existence of any claim or cause of action against the
Corporation, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Corporation of these covenants.


(E)           It is the intention of the parties to restrict the activities of
the Employee under this Section 7 only to the extent necessary for the
protection of legitimate business interests of the Corporation, and the parties
specifically covenant and agree that should any of the provisions set forth
therein, under any set of circumstances not now foreseen by the parties, be
deemed too broad for such purpose, said provisions will nevertheless be valid
and enforceable to the extent necessary for such protection.

 
8

--------------------------------------------------------------------------------

 

8.           Documents.  Upon cessation of the Employee’s employment with the
Corporation, for whatever reason, all documents, records (including without
limitation, customer records), notebooks, invoices, statements or
correspondence, including copies thereof, relating to the business of the
Corporation then in the Employee’s possession, whether prepared by the Employee
or others, will be delivered to and left with the Corporation, and the Employee
agrees not to retain copies of the foregoing documents without the written
consent of the Corporation.


9.           Remedies.  In the event of the breach by the Employee of any of the
terms of this Agreement, notwithstanding anything to the contrary contained in
this Agreement, the Corporation may terminate the employment of the Employee in
accordance with the provisions of Section 2 of this Agreement.  It is further
agreed that any breach or evasion of any of the terms of this Agreement by the
Employee will result in immediate and irreparable injury to the Corporation and
will authorize recourse to injunction and/or specific performance as well as to
other legal or equitable remedies to which the Corporation may be entitled.  In
addition to any other remedies that it may have in law or equity, the
Corporation also may require an accounting and repayment of all profits,
compensation, remuneration or other benefits realized, directly or indirectly,
as a result of such breaches by the Employee or by a competitor’s business
controlled, directly or indirectly, by the Employee.  No remedy conferred by any
of the specific provisions of this Agreement is intended to be exclusive of any
other remedy and each and every remedy given hereunder or now or hereafter
existing at law or in equity by statute or otherwise.  The election of any one
or more remedies by the Corporation shall not constitute a waiver of the right
to pursue other available remedies.  The Employee expressly agrees to pay all
reasonable costs and attorneys’ fees incurred by the Corporation in order to
enforce the Employee’s obligations under this Agreement, regardless of whether
litigation is commenced or prosecuted to a judgment.


10.           Severability.  All agreements and covenants contained herein are
severable, and in the event any of them shall be held to be invalid by any court
of competent jurisdiction, this Agreement, subject to subsection 7(E) hereof,
shall continue in full force and effect and shall be interpreted as if such
invalid agreements or covenants were not contained herein.


11.           Entire Agreement.  This Agreement constitutes the entire agreement
between the Corporation and the Employee with respect to the subject matter
hereof and supersedes all prior proposals, negotiations, representations,
communications, writings, outlines and agreements between the Corporation and
the Employee with respect to the subject matter hereof, whether oral or written,
which shall be of no further force and effect.  Except as provided Section 6(E),
above, this Agreement expressly supersedes the D3 Employment Agreement.  No
amendments to this Agreement, except as expressly provided herein to the
contrary, may be made except by a writing signed by both parties.


12.           Waiver or Modification.  No waiver or modification of this
Agreement or of any covenant, condition or limitation herein shall be valid
unless in writing and duly executed by the party to be charged therewith, and no
evidence of any waiver or modification shall be offered or received in evidence
in any proceeding, arbitration or litigation between the parties hereto arising
out of or affecting this Agreement, or the rights or obligations of the parties
hereunder, unless such waiver or modification is in writing, duly executed as
aforesaid, and the parties further agree that the provisions of this section may
not be waived except as herein set forth.  Failure of the Corporation to
exercise or otherwise act with respect to any of its rights hereunder in the
event of a breach of any of the terms or conditions hereof by the Employee shall
not be construed as a waiver of such breach nor prevent the Corporation from
thereafter enforcing strict compliance with any and all of the terms and
conditions hereof.

 
9

--------------------------------------------------------------------------------

 

13.           Assignability.  This Agreement may be assigned by the Corporation
to another entity which purchases substantially all of the assets of the
Corporation or acquires a majority of the stock of the Corporation.  The
services to be performed by the Employee hereunder are personal in nature and,
therefore, the Employee shall not assign the Employee’s rights or delegate the
Employee’s obligations under this Agreement, and any attempted or purported
assignment or delegation not herein permitted shall be null and void.


14.           Successors.  Subject to the provisions of Section 13, this
Agreement shall be binding upon and shall inure to the benefit of the
Corporation and the Employee and their respective heirs, executors,
administrators, legal administrators, successors and assigns.


15.           Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been given if
delivered personally, by over-night courier, or by certified or registered mail,
return receipt requested, if to the Corporation, to:


Ronald S. Saks
Chief Executive Officer
LMI AEROSPACE, INC.
P.O. Box 900
St. Charles, MO 63302-0900


and, if to the Employee, to:


Ryan P. Bogan
LMI AEROSPACE, INC.
411 Fountain Lakes Blvd.
St. Charles, MO  63301


or to such other address as may be specified by either of the parties in the
manner provided under this Section 15.


16.           Construction.  This Agreement shall be deemed for all purposes to
have been made in the State of Missouri and shall be governed by and construed
in accordance with the laws of the State of Missouri, notwithstanding either the
place of execution hereof, nor the performance of any acts in connection
herewith or hereunder in any other jurisdiction.


17.           Venue.  The parties hereto agree that any suit filed arising out
of or in connection with this Agreement shall be brought only in the United
States District Court for the Eastern District of Missouri, unless that court
lacks jurisdiction, in which case such action shall be brought only in the
Circuit Court for St. Charles County, Missouri.

 
10

--------------------------------------------------------------------------------

 

18.           Disclosure of Existence of Agreement.  To preserve the
Corporation’s rights under this Agreement, the Corporation may advise any third
party of the existence of this Agreement and its terms, and the Employee
specifically releases and agrees to indemnify and hold the Corporation harmless
from any liability for doing so.


19.           Opportunity to Review.  The Employee acknowledges his
understanding that this Agreement was prepared by Gallop, Johnson & Neuman,
L.C., (“GJN”) as counsel for the Corporation and further acknowledges his
understanding that in such capacity, GJN has acted solely as counsel for the
Corporation and does not represent the Employee.  Additionally, the Employee
hereby acknowledges and represents that he has had the opportunity to review
this Agreement and to seek advice of counsel of his choosing to represent the
interests of the Employee prior to his execution hereof.


The parties have executed this Agreement as of July 11, 2011.





 
LMI AEROSPACE, INC.
          By: 
/s/ Ronald S. Saks
  Name:
Ronald S. Saks
  Title:
CEO
         
/s/ Ryan P. Bogan
 
Ryan P. Bogan


 
11

--------------------------------------------------------------------------------

 

Exhibit A


LMI Aerospace, Inc.


Policy for Recoupment of Incentive Compensation




If LMI Aerospace, Inc. (the “Corporation”) is required to prepare an accounting
restatement for any fiscal quarter or year commencing after May 31, 2010 due to
the material non-compliance of the Corporation with any financial reporting
requirement under the securities laws, the Corporation shall recover any
incentive-based compensation (including stock options) paid to any current or
former executive officer during the three-year period preceding the date on
which the Corporation is required to prepare a restatement.  The amount to be
recovered is the excess of the amount originally paid to the executive officer
based on the incorrect financial statements over the amount that would have been
paid under the restated financials.


This Policy for Recoupment of Incentive Compensation (“Policy”) is intended to
comply with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (the “Dodd-Frank Clawback Provision”).  Accordingly, to the
extent of any inconsistency between this Policy and of the Dodd-Frank Clawback
Provision, the Dodd-Frank Clawback Provision shall prevail.  Additionally, to
the extent that future rules and regulations are promulgated by the Securities
and Exchange Commission or any other federal regulatory agency that would add
to, modify or supplement the Dodd-Frank Clawback Provision (each, a
“Modification”), then this Policy shall be deemed modified to the extent
required to make this Policy consistent with the Dodd-Frank Clawback Provision,
giving effect to such revision as of the date upon which such Modification
becomes or would otherwise be deemed to be effective.
 
 
12

--------------------------------------------------------------------------------